Case 1:19-cv-05112-ARR-RER Document 15 Filed 06/09/21 Page 1 of 4 PageID #: 224




                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF NEW YORK
                                    ______________________________

                                           No. 19-CV-5112 (ARR) (RER)
                                     ______________________________

                                    J & J SPORTS PRODUCTIONS, INC.,

                                                              Plaintiff,

                                                      VERSUS


     TRUNG DANG, INDIVIDUALLY AND D/B/A EL TEQUILERO BAR I; AND EL TEQUILERO
      BAR & RESTAURANT, INC., AN UNKNOWN BUSINESS ENTITY D/B/A EL TEQUILERO
                                     BAR I,

                                                     Defendants.
                                 __________________________________

                                         Report & Recommendation

                                             June 9, 2021
                                 __________________________________

                                     To the Honorable Allyne R. Ross,
                                    Senior United States District Judge

 Ramon E. Reyes, Jr., U.S.M.J.:
                                                              “Defendant”).2 (Dkt. No. 12). As Your Honor
     As Your Honor will recall, this is an                    directed in that Order, J & J timely moved for
 action for pirating the satellite broadcast of a             an award of attorney’s fees and costs. (Dkt.
 September 17, 2016 boxing match in                           No. 14). Your Honor has referred that motion
 violation of 47 U.S.C. § 605. (Dkt. No. 1                    to me for a report and recommendation. (Dkt.
 (“Compl.”) ¶¶ 1, 18–28; see also Order dated                 Entry dated 6/7/2021). For the following
 01/14/2020).1      Previously,      upon     my              reasons, I respectfully recommend that
 recommendation, Your Honor granted                           Plaintiff’s motion be granted in part and that
 plaintiff J & J Sports Productions, Inc.’s (“J               it be awarded $484.00 in costs.
 & J” or “Plaintiff”) motion for default
 judgment against defendant El Tequilero Bar
 & Restaurant, Inc (“El Tequilero” or

 1                                                            2
   Although this action originally was brought pursuant         The motion for default judgment was denied as to the
 to 47 U.S.C. § 553 and § 605, in its default motion          individual defendant Trung Dang (“Dang”). (Dkt. No.
 Plaintiff sought damages pursuant to § 605 alone.            12).
 (Compare Compl. ¶ 1, with Dkt. No. 10 ¶¶ 4–5).

                                                          1
Case 1:19-cv-05112-ARR-RER Document 15 Filed 06/09/21 Page 2 of 4 PageID #: 225




                    DISCUSSION                                       Courts in this District routinely decline to
                                                                  award attorney’s fees where, as here, the
    For the sake of brevity, and given Your                       plaintiff’s counsel has failed to maintain and
 Honor’s thorough familiarity with the facts of                   submit contemporaneous time records, and
 this case and the applicable law, I will                         instead relies on “reconstructed” records.
 dispense with a protracted discussion of each,                   See, e.g., G & G Closed Cir. Events, LLC v.
 except as necessary to explain my                                Vasquez, No. 20-CV-2030 (RJD) (SMG),
 recommendation.                                                  2020 WL 8167387, at *4 (E.D.N.Y. Dec. 27,
                                                                  2020), adopted by 2021 WL 135721 (Jan. 14,
     As a prevailing party under 47 U.S.C. §                      2021); J & J Sports Prods., Inc. v. James, No.
 605(a), J & J is entitled to “the recovery of                    17-CV-5359 (NGG) (ST), 2019 WL
 full costs, including awarding reasonable                        2271843, at *1–2 (E.D.N.Y. Mar. 5, 2019),
 attorneys’     fees.”      47      U.S.C.     §                  adopted by 2019 WL 1403112 (Mar. 28,
 605(e)(3)(B)(iii). Plaintiff seeks $1,830.00 in                  2019); Joe Hand Promotions, Inc. v. Kings
 attorney’s fees and $1,235.60 in costs. (Dkt.                    Point Rest., Inc., No. 17-CV-1870 (MKB)
 No. 14-1 (“Fee Mem.”) at 4). The Court                           (CLP), 2017 WL 6611705, at *9–11
 considers each request separately.                               (E.D.N.Y. Nov. 3, 2017), adopted by 2017
                                                                  WL 6611571 (Dec. 27, 2017); Joe Hand
     A. Plaintiff has not submitted                               Prods., Inc. v. Zafaranloo, No. 12-CV-3828
        contemporaneous billing records,                          (RRM) (RER), 2014 U.S. Dist. LEXIS
        and therefore its request for                             46006, at *13–15 (E.D.N.Y. Mar. 11, 2014),
        attorney’s fees must be denied                            adopted by 2014 U.S. Dist. LEXIS 44968
                                                                  (Apr. 1, 2014); Joe Hand Promotions, Inc. v.
     Well-established Second Circuit doctrine                     Elmore, No. 11-CV-3761 (KAM) (SMG),
 requires that an attorney’s fee application be                   2013 WL 2352855, at *11–12 (May 29,
 supported by “contemporaneous time                               2013); Joe Hand Promotions, Inc. v. Soviero,
 records” that “specify, for each attorney, the                   No. 11-CV-1215 (NGG) (CLP), 2012 WL
 date, the hours expended, and the nature of                      3779224, at *13 (E.D.N.Y. July 31, 2012),
 the work done.” N.Y. State Ass’n for                             adopted by 2012 WL 3779221 (Aug. 30,
 Retarded Children, Inc. v. Carey, 711 F.2d                       2012).
 1136, 1147–48 (2d Cir. 1983). Here,
 although counsel has submitted an exhibit in                        Relying on three Second Circuit cases and
 support of Plaintiff’s application which                         one case from the Eastern District of
 resembles contemporaneous time records,                          California, Plaintiff seeks to excuse its
 (see Dkt. No. 14-2, Ex. 1), he clarifies that                    counsel’s failure to keep contemporaneous
 that record was “reconstructed by way of a                       time records suggesting there are some
 thorough review of the files themselves” as                      limited exceptions to the contemporaneous
 opposed to being contemporaneously                               time records requirement. (Fee Mem. at 2–
 recorded, (Dkt. 14-2 (“Decl. of Pl.’s                            3).3 As other courts in this District and
 Counsel”) ¶ 6).                                                  elsewhere have already found, however,
                                                                  J & J’s reliance on these cases is misplaced.
                                                                  James, 2019 WL 2271843, at *2–3 (rejecting

 3
  Citing Marion S. Mishkin L. Off. v. Lopalo, 767 F.3d            Scott I]; Joe Hand Promotions, Inc. v. Albright, No.
 114 (2d Cir. 2014); Scott v. City of New York, 643 F.3d          Civ. 2:11–2260, 2013 WL 4094403 (E.D. Cal. Aug.
 56 (2d Cir. 2011) [hereinafter Scott II]; Scott v. City of       13, 2013).
 New York, 626 F.3d 130 (2d Cir. 2010) [hereinafter

                                                              2
Case 1:19-cv-05112-ARR-RER Document 15 Filed 06/09/21 Page 3 of 4 PageID #: 226




 reliance on Scott I, Scott II, and Lopalo to            much the investigators charged per hour; and
 support     fee    application    based   on            (3) why the investigators are qualified to
 reconstructed records); see also G&G Closed             demand the requested rate.” Autar, 426 F.
 Cir. Events, LLC v. Llanos, No. 20 Civ. 7388            Supp. 2d at 67 (quotation marks, citation, and
 (KMK), 2021 WL 1581079, at *1–2                         brackets omitted). Plaintiff has failed to
 (S.D.N.Y. Apr. 22, 2021) (rejecting reliance            satisfy any of these criteria, as the redacted
 on Scott I, Scott II, Lopalo, and Albright to           invoice it provides merely indicates the name
 support     fee    application    based   on            of the investigative service and the total
 reconstructed records); J & J Sports Prods.,            charged to Plaintiff; the invoice does not
 Inc. v. Silvestre, No. 18 Civ. 3731 (PGG)               indicate the time spent by, the rated charged
 (JLC), 2019 WL 179810, at *5–6 (S.D.N.Y.                by, or the qualifications of the investigative
 Jan. 14, 2019) (reaching the same                       service. (Decl. of Pl.’s Counsel, Ex. 2). This
 conclusion), adopted by 2019 WL 3297080                 is insufficient to sustain Plaintiff’s burden to
 (July 22, 2019). The limited exceptions in              recover investigative costs. Neither is
 these cases do not apply here, and therefore            Plaintiff’s counsel’s bald “opinion that the
 Scott I, Scott II, Lopalo, and Albright are             fee for the auditor’s investigation in this case
 inapposite.                                             is a reasonable fee.” (Decl. of Pl.’s Counsel
                                                         ¶ 9). Plaintiff should not be awarded
    Accordingly, I respectfully recommend                investigative costs. E.g., J & J Sports Prods.,
 that Your Honor deny Plaintiff’s request for            Inc. v. Lopez, No. 05-CV-5799 (JG) (RER),
 attorney’s fees.                                        2006 WL 2355851, at *5 (E.D.N.Y. June 8,
                                                         2006) (recommending denial of investigative
     B. Plaintiff should recover some of its             fees in § 605 case), adopted by 2006 WL
        requested costs                                  2375494 (Aug. 14, 2006); Elmore, 2013 WL
                                                         2352855, at *13 (denying investigative fees
    As noted, a prevailing plaintiff in an               in § 605 case).
 action under Section 605 of the FCA is
 entitled to an award of “full costs.” See                  Plaintiff also should not recover the fee
 47 U.S.C. § 605(e)(3)(B)(iii); see generally            for service of process on defendant Dang
 Kingvision Pay-Per-View Ltd. v. Autar, 426              ($101.60), (see Dkt. No. 14-2, Ex. 3 at 1),
 F. Supp. 2d 59, 66–68 (E.D.N.Y. 2006)                   against whom Plaintiff was unable to secure
 (discussing the scope of “full costs” under the         a default judgment, (Dkt. No. 12). As J & J is
 statute).                                               not a prevailing party with respect to Dang, it
                                                         should not recover any related costs.
    Plaintiff seeks $1,235.60 in litigation
 costs, including: (i) investigative costs                   The Court has reviewed the remaining
 ($650), (ii) fees for service of process                costs ($400 filing fee and $84 service fee for
 ($185.60), and (iii) the filing fee for the             El Tequilero) and finds them reasonable.
 complaint ($400). (Fee Mem. at 3–4; Decl. of            (Dkt. No. 1 Entry dated 9/9/2019, noting
 Pl.’s Counsel, Ex. 1 at 4).                             “filing fee $ 400, receipt number ANYEDC-
                                                         11828074”; Dkt. No. 14-2, Ex. 3 at 2).
    “[T]o recover investigative costs a
 plaintiff must make a showing similar to that              The     Court     therefore    respectfully
 required to recover attorneys’ fees . . . . Thus,       recommends awarding Plaintiff all requested
 a plaintiff must document (1) the amount of             costs minus investigative fees and service
 time necessary for the investigation; (2) how           fees for Dang, for a total award of $484.

                                                     3
Case 1:19-cv-05112-ARR-RER Document 15 Filed 06/09/21 Page 4 of 4 PageID #: 227




               CONCLUSION

     For the foregoing reasons, I respectfully
 recommend that Plaintiff’s motion for
 attorney’s fees and costs be granted to the
 extent of $484.00. Plaintiff’s counsel is
 hereby directed to serve copies of this Report
 and Recommendation upon Defendant by
 regular and certified mail and to file proof of
 service on CM/ECF.

    Any objections to the recommendations
 made in this Report must be filed with the
 Clerk of the Court and the Honorable Allyne
 R. Ross within fourteen days of receipt
 hereof. Failure to file timely objections may
 waive the right to appeal the District Court’s
 Order. See 28 U.S.C. § 636(b)(1); Fed. R.
 Civ. P. 6(a), 6(e), 72; Small v. Sec’y of Health
 & Human Servs., 892 F.2d 15, 16 (2d Cir.
 1989).

 RESPECTFULLY RECOMMENDED

 /s/ Ramon E. Reyes, Jr.
 RAMON E. REYES, JR.
 United States Magistrate Judge




                                                    4
